Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 12/09/2020.  Claims 1-10, and 12-14 are pending and examined.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 filed 12/09/2020 and 02/07/2022, are attached to the instant Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, and 12-14 are rejected under 35 U.S.C. 102(a2) as being anticipated by Chen et al. (USPG 2018/0139,596 A1).
As per claim 1 Chen teaches:  
A communication device, comprising a trusted execution environment, wherein a security element is provided with a first security application and a second security application; 
wherein the first security application is communicationally connected to an application in the trusted execution environment via a first communication channel; (see at least Chen paragraphs 7 and 35  The security element SE) 
the second security application is communicationally connected to an NFC module provided in the communication device via a second communication channel; (see at least Chen paragraphs 7 and 35  The security element SE) and 
the first security application is communicationally connected to the second security application via a security channel.  (see at least Chen paragraphs 7 and 35  The security element SE)
As per claim 2 Chen teaches: 
The communication device of claim 1, wherein the security channel implements communication by means of SIO.  (see at least Chen paragraphs 7 and 35  single wire protocol would be serial input output.)
As per claim 3 Chen teaches: 
The communication device of claim 1, wherein the first communication channel is a contact communication channel, and the second communication channel is a non-contact communication channel.  (see at least Chen paragraph 9  The NFC is non-contact the communication module in TEE is contact.) 
As per claim 4 Chen teaches: 
The communication device of claim 2, wherein the first security application and the second security application are configured with open SIO interface authority at a lower layer, so that the first security application and the second security application are allowed to perform contact communication and non-contact communication in parallel.  (see at least Chen paragraphs 7 and 35  )
As per claim 5 Chen teaches: 
The communication device of claim 2, wherein the contact communication channel is implemented via SPI, and the non-contact communication channel is implemented via NFC protocol.  (see at least Chen paragraphs 7 and 35  SPI interface is one of the example interfaces.  NFC is also clearly disclosed.)
As per claim 6 Chen teaches: 
The communication device of claim 2, wherein the first security application is configured to receive and send a request transmitted via the contact communication channel to the second security application and in turn receive a reverse request from the second security application, and wherein after receiving the request transmitted via the contact communication channel, the first security application establishes communication with the second security application by means of the SIO and sends a card detection request; and (see at least Chen paragraphs 7, 18-19  The security element SE)
the NFC module is configured to perform verification on the second security application when the card detection request from the first security application is received by the second security application, and if the verification succeeds, the second security application is authorized and sends the card detection request via the non-contact communication channel.  (see at least Chen paragraphs 7, 18-19  The security element SE)
As per claim 7 Chen teaches: 
The communication device of claim 6, wherein when the second security application performs non-contact communication through the non- contact communication channel, the first security application maintains contact communication through the contact communication channel.  (see at least Chen paragraph 9  The NFC is non-contact the communication module in TEE is contact.)
As per claim 8 Chen teaches: 
The communication device of claim 1, wherein 
the NFC module is provided with an NFC protocol stack; and 
the NFC protocol stack is configured to support a Card emulation mode and a Reader mode.  (see at least Chen paragraphs 5 and 6 ) 
As per claim 9 Chen teaches: 
A communication device, comprising a trusted execution environment, wherein a security element is provided with a security application, and the security application supports both contact communication and non-contact communication.  (see at least Chen paragraphs 7, 9 and 35  The security element SE  The NFC is non-contact the communication module in TEE is contact.)
As per claim 10 Chen teaches: 
The communication device of claim 9, wherein a communication logic of the security application is defined to support concurrent processing of the contact communication and the non-contact communication and further defined to have a capacity of supporting interruption.  (see at least Chen paragraphs 7 and 35)
As per claim 12 Chen teaches: 
A non-contact communication method for performing communication between an application in a trusted execution environment and an NFC module, comprising: 
a first sending step, in which the application in the trusted execution environment sends a request via a first communication channel to a first security application provided in a security element; (see at least Chen paragraphs 7 and 35  The security element SE) 
a second sending step, in which the first security application receives and sends the request via a security communication channel to a second security application provided in the security element; (see at least Chen paragraphs 7 and 35  The security element SE) 
a card detection requesting step, in which the second security application receives the request and sends a card detection request to the NFC module via a second communication channel; (see at least Chen paragraphs 7, 18-19  The security element SE)
a card detecting step, in which the NFC module returns relevant card data to the second security application via the second communication channel after receiving the card detection request and detecting an NFC card; (see at least Chen paragraphs 7, 18-19  The security element SE)
a third sending step, in which the second security application returns the card data to the first security application via the security communication channel; (see at least Chen paragraphs 7, 18-19  The security element SE) and 
a fourth sending step, in which the first security application returns the card data to the application in the trusted execution environment via a first security communication channel.  (see at least Chen paragraphs 7, 18-19  The security element SE)
As per claim 13 Chen teaches: 
The non-contact communication method of claim 12, wherein the security communication channel is implemented by means of SIO; 
the first communication channel is a contact communication channel; (see at least Chen paragraph 9  The NFC is non-contact the communication module in TEE is contact.) and 
the second communication channel is a non-contact communication channel.  (see at least Chen paragraph 9  The NFC is non-contact the communication module in TEE is contact.) 
As per claim 14 Chen teaches:
The non-contact communication method of claim 12, wherein in the card detection requesting step, the NFC module performs verification on the second security application when the card detection request from the first security application is received by the second security application, and if the verification succeeds, the second security application is authorized and sends the card detection request to the NFC module via the second communication channel.  (see at least Chen paragraphs 7, 18-19  The security element SE)
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)


/SCOTT S TROTTER/Primary Examiner, Art Unit 3696